Citation Nr: 1704141	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-09 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to August 31, 2010, for the award of service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1970 to December 1971, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO, in pertinent part, granted service connection for ischemic heart disease (coronary artery disease), status post myocardial infarction and stenting, effective August 31, 2010.

In July 2016, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript of that hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for ischemic heart disease that was received on March 3, 2011.

2.  The evidence does not reflect, and the Veteran does not contend, that he filed a statement or communication, or other document, prior to March 3, 2011, that can in any way be construed as a claim for service connection for ischemic heart disease.


CONCLUSION OF LAW

The Veteran's claim for an effective date prior to August 31, 2010, for the award of service connection for ischemic heart disease is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the Veteran's ischemic heart disease was awarded on the basis of a liberalizing amendment that added the condition to the list of diseases recognized as presumptively due to exposure to herbicide agents under 38 C.F.R. § 3.309(e), effective August 31, 2010.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (Aug. 31, 2010).

The Veteran seeks an effective date prior to August 31, 2010, for this award.  He acknowledges that he first filed a claim for service connection for ischemic heart disease after August 31, 2010.  However, he believes that an earlier effective date should be awarded as a matter of fairness.  He points out that VA did not recognize ischemic heart disease as a condition presumptively due to exposure to herbicide agents until August 31, 2010, and he had no way of knowing prior to that time that it would beneficial to file a claim.

I.  Preliminary Matters

As an initial matter, the Board notes that the agency of original jurisdiction (AOJ) furnished the Veteran a supplemental statement of the case relative to the matter herein decided in April 2016.  Although additional evidence has been added to the record since that time, none of it bears meaningfully on the outcome of the present appeal.  As such, there is no need to return the case to the AOJ for consideration of the new evidence or, alternatively, to solicit a waiver of AOJ review from the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304(c).

The Board also finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

II.  The Merits of the Veteran's Appeal

Generally, the effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, Federal District Court orders have created an exception to that rule that applies to certain diseases for which a presumption of service connection has been established pursuant to the Agent Orange Act of 1991.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The exception was codified at 38 C.F.R. § 3.816, effective September 24, 2003.  See Effective Dates of Benefits for Disability or Death Caused By Herbicide Exposure; Disposition of Unpaid Benefits After Death of Beneficiary, 68 Fed. Reg. 50,966 (Aug. 25, 2003).  

The codifying regulation provides for an effective date earlier than the date of the liberalizing law under circumstances where a "Nehmer class member" is entitled to disability compensation for a covered herbicide disease and (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (2).

As defined in the regulation, a "Nehmer class member" includes a Vietnam Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  The term "covered herbicide diseases" means a disease for which VA has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2).

In the present case, the evidence does not reflect, and the Veteran does not contend, that he filed a statement or communication, or other document, prior to March 3, 2011, that can in any way be construed as a claim for service connection for ischemic heart disease.  Because VA did not deny the Veteran compensation for ischemic heart disease (or any other condition) in a decision issued between September 25, 1985 and May 3, 1989, and his claim was not pending before VA on May 3, 1989, or received by VA between May 3, 1989 and August 31, 2010, an effective date prior to August 31, 2010, cannot be assigned.  The law prohibits it.  In such cases, where the evidence is not in dispute, and the law is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The Board understands the Veteran's contentions with respect to fairness.  However, the rules pertaining to the effective dates of awards of VA compensation are prescribed by Congress (and, in the case of diseases recognized as presumptively due to exposure to herbicide agent, by the Federal District Court in Nehmer), and neither the AOJ nor the Board is free to disregard them.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Regardless of the equities of the Veteran's situation, the AOJ and the Board can only allow benefits that are explicitly authorized.  See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Because there is no basis in law for the benefit the Veteran seeks, the appeal must be denied.


ORDER

An effective date prior to August 31, 2010, for the award of service connection for ischemic heart disease is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


